Citation Nr: 0623104	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  05-02 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the issue involving the determination of 
the character of discharge for the period of active service 
from July 1973 to December 1975.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant had active military service from July 1973 to 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 administrative decision of 
the Department of Veterans Affairs (VA), Regional Office 
(RO), located in Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained by the VA.

2.  The RO decided via an Administrative Decision of March 
1976 that the appellant's character of discharge did not 
qualify him for VA compensation benefits.  

3.  The evidence received subsequent to the March 1975 
Administrative Decision by the RO includes medical treatment 
records, written statements made by the appellant, Board for 
Correction of Naval Records (BCNR) letters, and other 
Department of Defense letters.  This evidence does not raise 
a reasonable possibility of substantiating the appellant's 
claim that his character of discharge should be disregarded 
and that he be declared eligible to receive all VA benefits.  


CONCLUSIONS OF LAW

1.  The March 1976 Administrative Decision of the RO denying 
entitlement to benefits based on the appellant's character of 
discharge is final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 
3.104, 19.118, 19.153 (1975); currently 38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  New and material evidence has not been submitted, and the 
issue involving the appellant's character of discharge has 
not been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1) (2005).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of an August 2002 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim, and of his and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

Additionally, the Board notes that the appellant was notified 
of the information necessary to substantiate his claim by 
means of the discussions in the original decision and the 
statement of the case (SOC).  Specifically, in those 
documents, the appellant has been told that he needed to 
submit evidence supporting his assertions that he was 
submitting new and material evidence sufficient to reopen his 
claim in accordance with the applicable laws and regulations 
governing such claims.

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the appellant.  The VA 
informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  The appellant was given the 
opportunity to present evidence and testimony before an RO 
hearing officer and the Board.  The appellant was given 
notice that the VA would help him obtain evidence but that it 
was up to the appellant to inform the VA of that evidence.  
It seems clear that the VA has given the appellant every 
opportunity to express his opinion with respect to his claim 
and the VA has obtained all known documents that would 
substantiate the appellant's assertions.

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing new and material claims.  He has, by 
information letters, a rating decision, and an SOC been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

The Board observes that the VCAA left intact the requirement 
that a claimant must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 (West 2002).  It is specifically 
noted that nothing in the VCAA shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 
5103A(f) (West 2002 & Supp. 2005).

The Board acknowledges that the regulation regarding new and 
material evidence was amended.  See 66 Fed. Reg. 45630 (Aug. 
29, 2001) (38 C.F.R § 3.156(a) (2005).  This amendment to 38 
C.F.R. § 3.156(a) applies only to claims to reopen a finally 
decided claim received on or after August 29, 2001.  Because 
the appellant's claim to reopen the previously denied claim 
was received after that date, those regulatory provisions do 
apply.

As noted above, the matter of whether the veteran's character 
of discharge from the military service qualified him for the 
possible receipt of VA benefits has been the subject of an 
adverse prior final decision.  As a result, reconsideration 
of this matter may now be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2005); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2005).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims 
(Court), has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case.  Evans v. Brown, 9 Vet. App. 273 (1996).  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Id.  Such evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for that last final 
disallowance of the claim.  Id.

The appellant was discharged from the US Navy in December 
1975.  He was discharged "under other than honorable 
conditions".  After the appellant applied for benefits, his 
service records were obtained.  It was discovered that in May 
1975, the appellant was convicted by Special Court-Martial 
for unauthorized absence.  The appellant was also convicted 
at a Summary Courts-Martial in October 1974 for unauthorized 
absence and failure to obey a lawful order, and at a Special 
Courts-Martial in March 1974 for unauthorized absence.  The 
appellant provided testimony before the VA in which he 
recounted the reasons why he felt compelled to be absent from 
his duty location.  

Upon reviewing the appellant's file and considering his 
testimony before the VA, the RO found the following:

VAR 1012(D)(4) provides that a discharge 
issued under other than honorable 
conditions is considered to be 
dishonorable if willful and persistent 
misconduct exist[s].  The number and 
length of the veteran[']s unauthorized 
absences constitute willful and 
persistent misconduct.

Conclusion:  It has been determined that 
the veteran[']s discharge under other 
than honorable conditions on December 30, 
1975 is considered to be dishonorable per 
VAR 1012(D)(4).  Entitlement is 
established for health care under chapter 
17, Title 38 USC.

The appellant was notified of that decision but he did not 
perfect his appeal; hence, it became final.  38 U.S.C. 
§ 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1975); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2005).

When the RO denied the appellant's claim, it based its 
decision on the veteran's service records.  In making its 
decision, the RO concluded that there was no evidence showing 
that the appellant was entitled to benefits pursuant to VAR 
1012(D)(4).  Since then, the appellant has submitted written 
statements, Department of Defense documents, BCNR records, 
and statements from the appellant's accredited 
representatives.  

This evidence is new.  It was not of record prior to March 
1976.  Nevertheless, it is not material because it does not 
substantiate a previously unestablished fact.  The evidence 
does not suggest or insinuate that the veteran's unauthorized 
absences were anything other than willful and persistent 
misconduct.  The newly presented evidence does not show that 
the Department of Defense has changed the appellant's 
character of discharge.  Hence, it is the conclusion of the 
Board that this evidence is not material because it does not 
relate to a previously unestablished fact necessary to 
substantiate the claim.

Accordingly, the Board concludes that the appellant has not 
submitted evidence that is new and material, and his claim is 
not reopened.  


ORDER

New and material evidence sufficient to reopen a claim for 
entitlement to service connection for COPD has not been 
received, and the appeal is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


